            Case 2:20-cv-00966-NR Document 92 Filed 07/14/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,                      :
INC., ET AL.                                        :
                                                    :
               Plaintiff,                           :
                                                    :
       v.                                           : CIVIL ACTION NO. 2:20-cv-00966-NR
                                                    :
KATHY BOOCKVAR, ET AL.,                             :
                                                    :
               Defendants.                          :

        MOTION FOR ADMISSION PRO HAC VICE OF EDWARD D. ROGERS

       Edward D. Rogers, undersigned counsel for Defendant Delaware County Board of

Elections, hereby moves that he be admitted to appear and practice in this Court in the above-

captioned matter as counsel pro hac vice for Defendant Delaware County Board of Elections

pursuant to LCvR 83.2 and LCvR 83.3, LCrR 83.2 and this Court's Standing Order Regarding

Pro Hac Vice Admissions dated May 31, 2006 (Misc. No. 06-151).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Edward D. Rogers filed herewith, which, it is averred, satisfies the requirements of

the foregoing Local Rules and Standing Order.




DMEAST #41688273 v1
           Case 2:20-cv-00966-NR Document 92 Filed 07/14/20 Page 2 of 3



Dated: July 14, 2020                  Respectfully submitted,



                                      /s/ Edward D. Rogers
                                      Edward D. Rogers, PA 69337
                                      rogerse@ballardspahr.com
                                      Ballard Spahr LLP
                                      1735 Market Street, 51st Floor
                                      Philadelphia, PA 19103
                                      (215) 864-8144
                                      Facsimile: (215) 864-8999

                                      Attorneys for Defendant Delaware County Board of
                                      Elections




DMEAST #41688273 v1
                                         2
           Case 2:20-cv-00966-NR Document 92 Filed 07/14/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that, on July 14, 2020, I caused a true and correct copy of the foregoing Motion

for Admission Pro Hac Vice to be served via electronic filing.



                                             /s/ Edward D. Rogers
                                             Edward D. Rogers




DMEAST #41688273 v1
